PD-0096-15
                                                                      COURT OF CRIMINAL APPEALS
March 31, 2015
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 3/27/2015 3:22:06 PM
                                                                      Accepted 3/31/2015 2:14:48 PM
                      IN THE COURT OF CRIMINAL                APPEALS                   ABEL ACOSTA
                                                                                                CLERK
                            OF THE STATE OF TEXAS

                                         PD-0096-15

   MICHAEL JERMAINE WILLIAMS,                   §
   Appellant                                    §                On Petition for Review of
   v.                                           §                No. 14-13-00527-CR
                                                §                Court of Appeals
                                                §                Fourteenth District of Texas
   THE STATE OF TEXAS                           §
   Appellee

            PETITIONER/APPELLANT’S MOTION TO EXTEND TIME
              TO FILE PETITION FOR DISCRETIONARY REVIEW

           Petitioner/Appellant Michael Jermaine Williams moves for a second extension

   of time to file his petition for discretionary review, under TEX. R. APP. P. 10.5(b).

                           I. LOWER COURT PROCEEDINGS

           Judgment in this case was entered on June 7, 2013. The court of appeals

   affirmed on December 23, 2014. No motion for rehearing was filed.

                           II. PROCEEDINGS IN THIS COURT

           Mr. Williams’s petition was due on March 24, 2015. Two previous extensions

   were requested and granted. The petition and appendix were filed today, March 27,

   2015.

                               III. REASONS FOR REQUEST

           Since the first extension in this case, counsel has been working hard to catch up

   on her docket after missing nearly a month of work due to recurrent medical

   problems and multiple doctors’ appointments and tests. Counsel reassigned some of
her cases to other attorneys in the office, and this month, completed and filed a brief

in the case of Reginald Turon Hill v. State, Cause No. 14-14-00376-CR, which was

subject to abatement; and a petition for discretionary review in the case of Charles

Henry Jones v. State, Cause No. PD-0174-15. Counsel also has deadlines in the next two

weeks for the following: petition for discretionary review in John Elsworth Combest v.

State, Cause No. 01-13-00712-CR; brief in In re M.I.S., Cause No. 01-14-00684-CV;

and brief in Nomathemba Y. Sitawisha v. State, Cause No. 01-14-00848-CR. In the

exercise of due diligence, counsel could not complete Mr. Williams’ petition by the

deadline. This motion is not filed for purposes of delay, but so justice may be done.

                                       PRAYER

      Mr. Williams respectfully requests that this motion be granted and that the

Court permit an extension of time until March 27, 2015, to file his petition for

discretionary review.


                                               Respectfully submitted,

                                               ALEXANDER BUNIN
                                               Chief Public Defender
                                               Harris County Texas

                                               /s/ Cheri Duncan
                                               ______________________________
                                               CHERI DUNCAN
                                               Assistant Public Defender
                                               Harris County Texas
                                               State Bar No. 06210500
                                               1201 Franklin, 13th Floor
                                               Houston Texas 77002
                                           2
                                               (713) 368-0016
                                               (713) 368-9278 (Fax)
                                               cheri.duncan@pdo.hctx.net

                                               Attorney for Petitioner/Appellant,
                                               MICHAEL JERMAINE WILLIAMS




                          CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Appellate
Brief was served on the State of Texas by electronic delivery to the Appellate Division
of the Harris County District Attorney’s Office and the State Prosecuting Attorney,
on March 27, 2015.
                                               /s/ Cheri Duncan
                                               _________________________
                                               CHERI DUNCAN




                                           3